DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-51 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 16, 19-26, 28, 41, 44, 45, 48-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlenberg et al. [US 20170184416].
As to claim 1. Kohlenberg discloses A system comprising: 
a plurality of sensors, [fig. 1, 0016] local sensors 120, remote sensors 130; 
a measurement circuit, [fig. 2, 0026] sensor management module 206, communicatively coupled to the plurality of sensors, [fig. 1, 0023] sensor management circuit 206 forms a portion of the processor 110 or the I/O subsystem 112, [fig. 1] sensors 120 are communicatively coupled to the processor 110 and I/O subsystem 112, and configured to measure one or more physical quantities associated with the plurality of sensors, [0026] monitor sensor data; and 
a predictive optimization subsystem, [fig. 2, 0026] sensor management module 206, configured to: 
detect an event associated with a first sensor of the plurality of sensors, [0026] detect unexpected data from a first sensor; and 
responsive to the event, execute a predictive action with respect to one or more of the other sensors of the plurality of sensors, [0027] activate other sensors.

As to claim 3. Kohlenberg discloses The system of Claim 1, wherein executing the predictive action comprises updating one or more operating parameters associated with the one or more of the other sensors of the plurality of sensors, [0028] activate another sensor.

As to claim 16. Kohlenberg discloses The system of Claim 1, wherein the event comprises an indication of a temperature drift associated with the first sensor, [0016].

As to claim 19. Kohlenberg discloses The system of Claim 16, wherein the predictive action comprises forcing measurements of temperatures associated with the one or more of the other sensors before sensor scanning of the one or more of the other sensors, [0040] another sensor moved to the location of the first sensor before the reading of the temperature at the original location of the other sensor.

As to claim 20. Kohlenberg discloses The system of Claim 1, wherein the event comprises an indication of a catastrophic fault associated with the first sensor, [0028] failing sensor determined.

As to claim 21. Kohlenberg discloses The system of Claim 20, wherein the predictive action comprises inferring that the same catastrophic fault exists at the one or more of the other sensors, [0040] another sensor moved to the location of the first sensor to determine if the same fault is detected by the other sensor.

As to claim 22. Kohlenberg discloses The system of Claim 20, wherein the predictive action comprises determining if the catastrophic fault exists at the one or more of the other sensors before sensor scanning of the one or more of the other sensors, [0040] another sensor moved to the location of the first sensor before the reading of the temperature at the original location of the other sensor.

As to claim 23. Kohlenberg discloses The system of Claim 20, wherein the predictive action comprises discarding measurement of the first sensor and using the one or more of the other sensors to determine the one or more physical quantities, [0028].

As to claim 24. Kohlenberg discloses The system of Claim 20, wherein the predictive action comprises deploying a backup sensor to the first sensor, [0042] replace the sensor with another sensor.

As to claim 25. Kohlenberg discloses The system of Claim 1, wherein the predictive action for a second sensor of the one or more of the other sensors is based on a physical proximity of the second sensor to the first sensor, [0035] location of second camera with respect to first camera is used for verification.

As to claims 26, 28, 41, 44-50 are rejected using the same prior art and reasoning as to that of claims 1, 3, 16, 19-25, respectively.

As to claim 51. Kohlenberg discloses A mobile device, [fig. 1, 0017] compute device 102 as a wearable computer comprising: 
a housing, [0017] a wearable computer has a housing; 
a plurality of sensors, [fig. 1, 0016] local sensors 120, housed within or upon the housing, [0019] local sensors incorporated in the compute device 102; 
the rest of the limitations rejected using the same prior art and reasoning as to that of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 5, 12, 14, 27, 29, 30, 37, 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg in view of Maru et al. [US 20190302923].
As to claim 2. Kohlenberg fails to disclose The system of Claim 1, further including the following limitations. However, Maru teaches a resonant phase sensing of a resistive-inductive-capacitive sensors wherein: 
the plurality of sensors includes resistive-inductive-capacitive sensors, [0029]; 
the one or more physical quantities comprise phase information associated with the resistive-inductive-capacitive sensor, [0029]; and 
the measurement circuit is further configured to, based on the phase information, determine a displacement of a mechanical member relative to at least one of the resistive- inductive-capacitive sensors, [0053], wherein the displacement of the mechanical member causes a change in an impedance of one or more of the resistive-inductive-capacitive sensors, [0029].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kohlenberg with that of Maru so that the system can be implemented to monitor sensors fundamental properties of an electrical circuit.

As to claim 4. Kohlenberg fails to disclose The system of Claim 1, further including the following limitations. However, Maru teaches a resonant phase sensing of a resistive-inductive-capacitive sensors wherein the event comprises one of electrical interference, [0046] and mechanical damage occurring at the first sensor.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kohlenberg with that of Maru so that the system can identify error due to interference.

As to claim 5. Kohlenberg fails to disclose The system of Claim 4, further including the following limitations. However, Maru teaches a resonant phase sensing of a resistive-inductive-capacitive sensors wherein the predictive action comprises changing an operating frequency associated with the one or more of the other sensors, [0059] another RLC component’s frequency can be changed to change the parameter of the faulty sensor.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kohlenberg with that of Maru so that the system can adjust another sensor parameters incase the faulty sensor is inaccessible.

As to claim 12. Kohlenberg discloses The system of Claim 4, wherein the predictive action comprises entering at least one of a fault diagnostic mode or instrumentation mode prior to scanning the one or more of the other sensors, [0026] perform correlation rule to determine if the anomaly is expected or unexpected.

As to claim 14. Kohlenberg fails to disclose The system of Claim 1, further including the following limitations. However, Maru teaches a resonant phase sensing of a resistive-inductive-capacitive sensors wherein the event comprises an indication of human interaction with a human-machine interface associated with the first sensor, [0056] false negative avoided from the first sensor by using reading from other sensors.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kohlenberg with that of Maru so that the system so that the system can avoid false positives.

As to claims 27, 29, 30, 37, 39 are rejected using the same prior art and reasoning as to that of claims 2, 4, 5, 12, 14, respectively.

Allowable Subject Matter
Claims 6-11, 13, 15, 17, 18, 31-36, 38, 40, 42, 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688